          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

SAM KINNEY, III                                           PLAINTIFF

v.                     No. 5:19-cv-335-DPM

SAM POPE, Judge; BYRUM
GIBSON, Judge; CREWS PURYEAR,
Prosecutor; SANDRA BRADSHAW,
Prosecutor, TIMOTHY R. LEONARD,
Lawyer, and JOE MAZATY, Lawyer                      DEFENDANTS

                           JUDGMENT
     Kinney’s complaint is dismissed without prejudice.


                               __________________________
                               D.P. Marshall Jr.
                               United States District Judge

                                 3 December 2019
